DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The applicant’s response that the noted prior art as in Harma et al. lacked the disclosure with respect to “in response to determining sound information source includes a display device” then perform the corresponding steps as mentioned has been further considered. 

Furthermore, the applicant noted that said mentioned Harma et al. rather disclose of only detecting “audio content regardless of the source of such audio content”. 

Such term as mentioned is clearly explain by the prior art wherein “par [33, 114-115]/the source content may include metadata which indicate if it is to be associated with a display device for video output since the metadata determine content of the input signal”.


Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	The issue regarding the “source with display device” as physical source terminal with display to be detected has been considered and would have been obvious over the following prior arts: Gordon et al. (US 2009/0232326 A1) see fig.3; par [102, 109]/the physical source display  to be detected and routing implemented automatically).

Guetta et al.(US 2009/0005892 A1)-par [72]/the input media devices attachment may be detected for implementing automated switch mode/routing accordingly).

Atkinson (US 2006/0089735 A1) –fig.1 (100/110); par [19]/automatic configuration based on detecting of connections (110).

Holmi et al.(US 2005/0152562 A1)-par [45]/the input media device may be detected for implementing automated switch mode.)

Thus, the prior art of Harma et al. and the listed above prior arts as combined would have taught such physical display device connection as detecting the display device associated with second audio source and automated switching as argued and not claimed.

Thus, favorable consideration would be given, if applicant demonstrate how such overall claim language differ from the prior arts, regarding how such determining  of display device is detected and including the mentioned modes. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 

Claim(s) 1-2, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2, 20 & 19 respectively of U.S. Patent No. (US 9,681,232). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is merely a broader version of the patented claims language and thus said patented claim languages would have anticipated said application.


Claim Rejections - 35 USC § 102
The following is a quotation of pre-AIA  35 U.S.C. 102 (e) which forms the basis for all obviousness rejections set forth in this Office action:


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.





was made.



Claim 1, the prior art disclose of art playback device comprising: a speaker driver; one or more processors; and tangible, non-transitory computer readable memory comprising instructions stored therein (fig.3 (301/105/109); par [58, 116-117, 124]), wherein the instructions, when executed, cause the playback device to perform a method comprising: receiving from a first audio information source, first audio information; playing back, via the speaker driver, the first audio information in a stereo mode (fig.13(101/103); par [58,78]) and receiving from a second audio information source, second audio information & determining the second audio information source includes a display device (fig.3 (301); par [114, 120]/meta-data for display and movie aspect is noted); and in response to determining the second audio information source includes the display device: (i) determining that the playback device is configured to play back the second audio information; (ii) stopping play back of the first audio information; and (iii) selectively playing back, via the speaker driver, the second audio information in a theater mode (fig.3 (105); par [119-120, 124]).

7. (Previously Presented) The playback device of claim 1, wherein determining that the playback device is configured to play back the second audio information comprises determining that a zone scene is triggered by the received second audio information (par [114, 116-117]/the content trigger the playback).



	
19. (Currently Amended) Tangible, non-transitory computer-readable media comprising a set of instructions that, when executed by one or more processors, cause a playback device to implement a method comprising: receiving first audio information from a first audio information source; playing back the first audio information via a speaker driver a stereo mode (fig.13(101/103); par [58,78]) and TELEPHONE (312) 913-0001receiving second audio information from a second audio information source; determining the second audio information source includes a display device (fig.3 (301); par [114, 120]/meta-data for display and movie aspect is noted); and in response to determining the second audio information source includes the display device: (i) determining that the playback device is configured to play back the second audio information; (ii) stopping playback of the first audio information; and (iii) selectively playing back the second audio information via the speaker driver in a theater mode (fig.3 (105); par [119-120, 124]).


20. (Currently Amended) A method performed by a playback device, the method comprising: receiving from a first audio information source, first audio information; playing back, via a speaker driver, the first audio information in a stereo mode (fig.13(101/103); par [58,78]) and receiving from a second audio information source, second audio information; determining the 


Claim (s) 2, 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harma et al. (US 2012/0328109 A1) and Bucklen (US 2010/0142723 A1).

2. (Previously Presented) The playback device of claim 1, but the art never specify as wherein receiving, from the first audio information source, the first audio information comprises receiving, from the first audio information source via a packet-based communication link, the first audio information.

	But the concept of receiving, from the first audio information source via a packet-based communication link, the first audio information is noted herein (par [27-28, 30]). Thus, one of the ordinary skills in the art could have reconfigure the art by adding such packet based connection for wireless connection implementation.



	But the connection of having such wired and wireless link for receiving audio signal from source is noted (par [20, 33]). Thus, one of the ordinary skills in the art could have modified the art by adding such wired and wireless link for receiving audio signal from source for providing the transmission of the electrical audio signals. 

6. (Previously Presented) The playback device of claim 5, wherein receiving, from the first audio information source via the wireless communication link, the first audio information comprises receiving the first audio information via a packet-based wireless communication link (par [27-28, 30]).  

Claim (s) 3-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harma et al. (US 2012/0328109 A1) and Zhang (US 2016/0157008 A1).



	But the examiner takes official notice such concept is well known as evidence by the prior art lacked the specific wired communication link (par [165, 170]). Thus, one of the ordinary skills in the art could have modified the art by adding such wired connection for enabling transferring of the electrical audio data.   

Claim 4, the playback device of claim 3, wherein the second audio information comprises packet-based audio information (par [148, 165]).  

Claim (s) 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harma et al. (US 2012/0328109 A1).


Claim 8. (Previously Presented) The playback device of claim 7, but the art never specify as wherein the method further comprises saving the zone scene in the tangible, non-transitory computer- readable media.  

But the examiner takes official notice the concept of actually saving such scene in certain readable media is well known in the art. Thus, one of the ordinary skills in the art could have modified the art by adding the noted zone scene to be save for . 


Claim (s) 9-12, 14-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harma et al. (US 2012/0328109 A1)  and Mayman et al. (US 2008/0075295 A1).

9. (Previously Presented) The playback device of claim 8, wherein the method further comprises:  but the art never specify as receiving, from a controller, an instruction to save the zone scene. 

	Although, the art never specify of the controller device to receive the instruction, but such aspect is noted (par [3,20- 21]). Thus, one of the ordinary skills in the art could have modified the art by adding such controller device so as to provide the control parameter via remote location. 
 
Claim 10, the playback device of claim 1, wherein the method further comprises: but the art never specify as saving, in the tangible, non-transitory computer-readable media, one or more configuration settings for the playback device and a second playback device; based on the configuration settings, determining to send the second audio information to the second playback device; and after determining to send the second audio information to the second 

	But such aspect as noted above is noted herein (par [17-21, 25, 28]). Thus, one of the ordinary skills in the art could have modified the art by adding such second playback device and synchronization aspect so as to provide the signals to various remote locations.

11. (Previously Presented) The playback device of claim 10, wherein playing the second audio information in synchrony with the second playback device comprises: generating timing information associated with the second audio information; and sending the generated timing information to the second playback device (May-par [40]).  

Claim 12. (Previously Presented) The playback device of claim 1,  but he art lacked the specific as wherein the method further comprises: saving, in the tangible, non-transitory computer-readable media, one or more configuration settings for the playback device and a second playback device; playing back the first audio information in synchrony with the second playback device; based on the configuration settings, determining to cease synchronous playback of the first audio information with the second playback device after receiving the second audio information; and after determining to cease synchronous playback of the first audio information with the second playback device, playing the second audio information.  



Claim 14, the playback device of claim 1, but the prior art lacked the specific as wherein the method further comprises: receiving, from the second audio information source, a first message comprising a volume command; and based on the received first message, changing a playback volume of the second audio information.  

But such aspect is noted in the prior art as in Mayman herein (par [18, 23]). Thus, one of the ordinary skills in the art could have modified the art by adding such message so as to provide control and identification parameters. 


15. (Previously Presented) The playback device of claim 14, wherein the volume command is based on a command from a device configured to communicate with the second audio information source (par [18, 23]).  

Claim 16, the playback device of claim 1, but the art lacked the specific as wherein the method further comprises: receiving, from a controller device, a command; and sending a message comprising an indication of the command to the second audio information source.  




Claim 17, the playback device of claim 1, but the art lacked the specific as wherein the method further comprises: receiving a command from a device configured to communicate with the second audio information source.  

But such aspect is noted in the prior art as in Mayman herein (par [18, 20, 23]). Thus, one of the ordinary skills in the art could have modified the art by adding such receiving from controller such command so as to provide control and identification parameters to the remote playback device. 

18. (Previously Presented) The playback device of claim 17, wherein the command is at least one of a power-on command or a volume control (par [18, 20, 23]).  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISLER PAUL/           Primary Examiner, Art Unit 2655